[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The foregoing application having been heard by the court, it is hereby ORDERED that the application is GRANTED under the following express conditions:
    1)   A member of the law firm of Robinson  Cole of the State of Connecticut will be present at all proceedings; will sign all pleadings, briefs, and other papers filed by plaintiff with this court; and will assume full responsibility for the foregoing and for the conduct of the cause of Mr. Schopf.
    2)   Messrs. Robinson  Cole shall be responsible for payment of any lawful clerks fees or court reporters' fees incurred but left unpaid by Mr. Schopf.
    3)   Service of any pleading on Robinson  Cole shall be deemed compliance by any other party with the rules of practice requiring service on any party opponent.
    4)   Mr. Schopf will be subject to all rules of the court and noncompliance with any of them will subject him to the termination of his limited admission to appear before the court in this case.
5)   Robinson  Cole shall not ask the court to be relieved CT Page 4835 of the requirement that a member of the firm familiar with this matter be present for all legal proceedings.
    6)   Within seven days of the date of this order, Robinson   Cole shall file with the court a certificate of good standing indicating that Simeon E. Schopf is a member in good standing of the Bar of the State of Maryland.
Flynn, J.